DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 4-6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4-6, 8, 10, 14-16 and 18 recites the limitation "B1+" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claims 4-6 depend from claims 1 and 2 but claims 1 and 2 addresses only B1. Likewise, claims 14-16 depend from claims 11-12 addressing only B1 only.
With respect to claims 1 and 11, the claims are directed towards a method of operating a multi-coil MRI system. The claim language establishes loading values in a model, performing a simulation; and comparing the data from the simulation and the model. However, once the comparison step is performed (“comparing the simulated output values of the VOI to the loaded target values of the VOI), the method only addresses performing optimization by performing the steps of “establishing a cost function based on the VOI, and iteratively minimizing the cost function by iteratively adjusting the circuit values until the cost function changes between iterations is less than a predetermined threshold, re-simulating, and re-comparing the simulated output values of the VOI to the loaded target values of the VOI until the simulated output values are within the predetermined envelope” only if “the simulated output values are outside of a predetermined envelope about the loaded target values of the VOI” However, it is unclear as to the operation of the multi-coil MRI system once the comparison is made. Applicant is advised that if the claim is directed towards a method of operating a multi-coil MRI system, the steps should address an alternative of how to operate said multi-coil MRI system once the simulation and the model values align. Otherwise, the claim should be directed towards a method of adjusting a simulated output value in accordance to a predetermined envelope of a multi-coil MRI system. It is unclear how to operate a multi-coil once simulated output value in accordance to a predetermined envelope is established. Does the multi-coil MRI system apply a B1 field in accordance to the compared value threshold within the predetermined envelope or the system needs to adjust the pulse sequence to emit a field in accordance to the boundaries suggested by the predetermined envelope? Does the imaging device directly operate the multi-coil MRI system with a pre-established information? For examination purposes the claim will be examined as a calibration method when the coil system has parameters that exceed the allowed values.   
With respect to claims 2-10, and 12-20, the claims depend on claims 1 and 11. Claims 2-10 and 12-20 do not clarify the deficiencies discussed above in claims 1 and 11  . Therefore, the claims are considered indefinite under the same grounds. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because of reasoning stated below: 
With respect to claim 1, the claim is directed towards a method having the steps of “comparing the simulated output values of the VOI to the loaded target values of the VOI; if the simulated output values are outside of a predetermined envelope about the loaded target values of the VOI, then performing a first optimization, wherein the first optimization includes: establishing a cost function based on the VOI, and iteratively minimizing the cost function by iteratively adjusting the circuit values until the cost function changes between iterations is less than a predetermined threshold, and re-comparing the simulated output values of the VOI to the loaded target values of the VOI until the simulated output values are within the predetermined envelope”. The step as disclosed above is considered as abstract idea since it can be performed by a person of ordinary skill in the art in his/her mind by observing the data, deciding or making calculations using the data observed and comparing the data observed with the calculations. Also, the step of “performing a simulation based on the established circuit values and the loaded tissue model; determining output values of the VOI based on the simulation; comparing the simulated output values of the VOI to the loaded target values of the VOI; if the simulated output values are outside of a predetermined envelope about the loaded target values of the VOI, then performing a first optimization, wherein the first optimization includes: establishing a cost function based on the VOI, and iteratively minimizing the cost function by iteratively adjusting the circuit values until the cost function changes between iterations is less than a predetermined threshold, re-simulating, and re-comparing the simulated output values of the VOI to the loaded target values of the VOI until the simulated output values are within the predetermined envelope” as disclosed above is directed to process that could be performed by a processor as routine procedure of processing a signal or data. Therefore, the claim amounts to simply implementing the abstract idea on a computer. The step as discussed above when considered separately and in combination, it does not add significantly more since computer processes are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)
With respect to claims 2 and 12, the claim recites a step  “wherein the cost function is defined as: 
    PNG
    media_image1.png
    37
    707
    media_image1.png
    Greyscale
 wherein f (x) is the cost function of a real number vector x whose entries are coil parameters, || || denotes the Euclidean distance, | | is the elementwise absolute values, w1-3 are weights, B1 represents field associated with each coil of the two or more coils, and target represents target values for the variable of interest.”. The claim as discussed above is considered as directed towards a mathematical concept by using a formula. The claim fails to disclose any inventive concept associated with its application. Furthermore, mathematical concepts can be performed by a person of ordinary skill in the art in his/her mind. See MPEP 2106.04 (a)(2) (I.) 
With respect to claims 3-6 and 14-16, the claims do not cure the deficiencies form claims 1 and 2 above. Instead, it further defines more values for the mathematical processes named "B1+" or defining further the volume of interest values. Same analogy for claim 2 applies. 
With respect to claims 7 and 17, the claim is directed towards a method having the steps wherein “if the actual output values of the VOI of the initial scan are outside of a predetermined envelope about the loaded target values of the VOI, then performing a second optimization, wherein the second optimization includes: establishing an error parameter based on the actual measured VOI from the initial scan vs. the loaded target values, and iteratively adjusting the circuit values using a first gradient descent optimization process, re-computing the VOI, and re-comparing the recomputed values of the VOI to the loaded target values of the VOI until the recomputed VOI values are within the predetermined envelope about the loaded target values of the VOI”. The steps as disclosed above is considered as abstract idea since it can be performed by a person of ordinary skill in the art in his/her mind by observing at the data to make a decision or making calculations using the data observed, making calculations using the data observed and comparing the data observed with the calculations. Also, the steps wherein “if the actual output values of the VOI of the initial scan are outside of a predetermined envelope about the loaded target values of the VOI, then performing a second optimization, wherein the second optimization includes: establishing an error parameter based on the actual measured VOI from the initial scan vs. the loaded target values, and iteratively adjusting the circuit values using a first gradient descent optimization process, re-computing the VOI, and re-comparing the recomputed values of the VOI to the loaded target values of the VOI until the recomputed VOI values are within the predetermined envelope about the loaded target values of the VOI” as disclosed above is directed to process that could be performed by a processor as routine procedure of processing a signal or data. Therefore, the claim amounts to simply implementing the abstract idea on a computer. The steps disclosed above, when considered separately and in combination, it does not add significantly more since computer processes are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)
With respect to claims 8, 10, 18 and 20, the claim does not cure the deficiencies form claims 1, 2 and 7 above. Instead, it further defines more values for the mathematical and computer processes named "B1+". Same analogy for claim 1 and 2 applies.
With respect to claims 9 and 19, the claim does not cure the deficiencies form claims 1, 2 and 7 above. Instead, it further defines more values for the mathematical and computer processes by stating the steps of “obtaining continuous actual output values of the VOI; if the continuous actual output values of the VOI are outside of a predetermined operational envelope about the loaded target values of the VOI, then performing a third optimization, wherein the third optimization includes: iteratively adjusting the circuit values using a second gradient descent optimization process, continuously operating the two or more coils, and re-comparing the actual output values of the VOI to the loaded target values of the VOI until the actual output values are within the predetermined operational envelope.” Same analogy for claim 1 and 2 applies.
With respect to claim 11, same analogy as claim 1 applies since the claim contains the same features associated with a processor performing the method as presented in claim 1. 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a method of operating a multi-coil magnetic resonance imaging system, comprising: when the simulated output values are outside of a predetermined envelope about the loaded target values of the VOI, then performing a first optimization, wherein the first optimization includes: establishing a cost function based on the VOI, and iteratively minimizing the cost function by iteratively adjusting the circuit values until the cost function changes between iterations is less than a predetermined threshold, re-simulating, and re-comparing the simulated output values of the VOI to the loaded target values of the VOI until the simulated output values are within the predetermined envelope in combination with the remaining limitations of the claim.
With respect to claim 11, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a drive system for a multi-coil magnetic resonance imaging system, comprising: a controller having a processor and software loaded on tangible memory adapted to perform: when the simulated output values are outside of a predetermined envelope about the loaded target values of the VOI, then perform a first optimization, wherein the first optimization includes: establish a cost function based on the VOI, and iteratively adjust the cost function by iteratively adjusting the circuit values until the cost function changes between iterations is less than a predetermined threshold, re-simulating, and re-compare the simulated output values of the VOl to the loaded target values of the VOl until the simulated output values are within the predetermined envelope in combination with the remaining limitations of the claim.
With respect to claims 2-10 and 12-20, are considered as having allowable subject matter due to its dependency to claims 1 and 11 above. 
The closest prior art of record not relied upon are as follows: 
Zhai et al. (US 2015/0268321 A1) - Named Zhai herein for discussion purposes. Zhai discloses a method of operating a multi-coil magnetic resonance imaging system, comprising: establishing initial circuit values of a drive circuit; loading a tissue model associated with a tissue to be imaged (see paragraphs 0025-0026 disclosing a subject model according to the SAR values considered as the circuit values); loading target values for a variable of interest (VOI) associated with operation of two or more coils of a magnetic resonance imaging system (see paragraphs 0028-0029 determining the SAR values to be loaded); performing a simulation based on the established circuit values and the loaded tissue model; determining output values of the VOI based on the simulation; comparing the simulated output values of the VOI to the loaded target values of the VOI (see paragraph 0029); if the simulated output values are outside of a predetermined envelope about the loaded target values of the VOI, then performing a first optimization (see paragraph 0036 optimization by readjusting the SAR values according to the threshold value). However, Zhai is silent about the optimization and iterative practice including the limitations as claimed. Furthermore, the modeling process are parameters stored in a reference unit (Abstract) and not parameters from a patient’s volume, nor targeted.  
Kanditz et al. (US 2017/0007148 A1) – Named Kanditz herein for discussion purposes. Kanditz discloses a method of operating a multi-coil magnetic resonance imaging system, comprising: establishing initial circuit values of a drive circuit; loading a tissue model associated with a tissue to be imaged; loading target values for a variable of interest (VOI) associated with operation of two or more coils of a magnetic resonance imaging system (see paragraphs 0040, 0056); performing a simulation based on the established circuit values and the loaded tissue model; determining output values of the VOI based on the simulation; comparing the simulated output values of the VOI to the loaded target values of the VOI (see paragraph 0011-0013 and 0062-0064); if the simulated output values are outside of a predetermined envelope about the loaded target values of the VOI, then performing a first optimization (see paragraphs. 0168, 0186-0188). However, Kanditz is silent about the optimization and iterative practice including the limitations as claimed. Furthermore, the modeling process is based on a prerecorded scan stored in as reference in the imaging unit (0060) and not parameters from a patient, nor targeted.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited in the PTO 892 not relied upon discloses different MR systems with correction/optimization means to adjust the imaging procedure according to the parameters adjusted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley K. Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 3793